Citation Nr: 1018142	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  05-35 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1989 through February 
2001.  He died in August 2004 and the appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  

In the January 2008 remand, the Board noted that the 
appellant has not yet been provided with the required 
notification regarding her claim of service connection for 
the cause of the Veteran's death.  See Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007) (holding that in the context of 
a claim for Dependency and Indemnity Compensation (DIC) 
benefits, VA is required to provide a claimant with (1) a 
statement of the conditions, if any, for which a Veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected).  The Board directed 
the RO to provide the appellant with appropriate 
notification.  Pursuant to the Board remand, the RO did 
provide the Veteran with the required notification.  As such, 
the Board finds that the RO completed the development 
requested in the January 2008 Board remand and complied with 
the remand instructions.  Stegall v. West, 11 Vet. App, 268 
(1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  
2.  At the time of his death, the Veteran was service 
connected for his right hip, right and left knee injury 
residuals, his right shoulder, and his right and left ankle 
sprain residuals.

3.  The Veteran was not service-connected for PTSD or 
depression at the time of his death.

3.  The Veteran's death certificate shows that he died of a 
self-inflicted gunshot to the head. 

4.  A service-connected condition is not shown to have caused 
or otherwise contributed materially in producing or 
accelerating the Veteran's death.  


CONCLUSION OF LAW

The requirements for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009). Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran 
of what is required to establish service connection and that 
a disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include: (1) a statement of the conditions, if any, for which 
the Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

In the present case, the RO sent the appellant a VCAA 
notification letter in January 2005, prior to the April 2005 
rating decision.  However, the letter informed the appellant 
of the information and evidence required to substantiate a 
death pension claim, not a claim for entitlement to service 
connection for cause of the Veteran's death.  The January 
2005 letter did not notify the appellant of what the 
Veteran's service-connected conditions were at the time of 
his death, nor did it contain any particular explanation of 
the information and evidence required to substantiate a claim 
for service connection for the cause of the Veteran's death 
based on a previously service-connected service connection as 
well as a condition not yet service connected, as required by 
Hupp.  

As previously discussed, in the January 2008 Board remand, 
the Board requested that the RO provide the appellant with an 
appropriate VCAA notification letter to include the requisite 
Hupp elements.  Pursuant to the Board remand, the RO sent the 
appellant the appropriate VCAA notification letters in 
January 2008 and June 2009.  The January 2008 letter informed 
the appellant of how disability ratings and effective dates 
are determined.  The June 2009 letter informed the appellant 
of what the Veteran's service-connected disabilities were at 
the time of his death.  The letter also informed the 
appellant of the information and evidence generally required 
to substantiate a claim of service connection for the cause 
of the Veteran's death, as well as her and VA's respective 
responsibilities for obtaining the information and evidence.  

The Veteran was given an opportunity to respond to the 
January 2008 and June 2009 notification letters, and the 
claim was subsequently readjudicated in a March 2010 
supplemental statement of the case (SSOC), and therefore, any 
defect in the timing of the notice of this information was 
harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006). ) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  

However, neither of these letters provided the appellant with 
any particular explanation of the information and evidence 
required to substantiate a claim for service connection for 
the cause of the Veteran's death based on a previously 
service-connected condition as well as a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-
53 (2007).  

The Board finds, however, that the appellant has not been 
prejudiced by these deficiencies.  During the course of this 
appeal, the appellant and her representative have been 
provided numerous procedural documents (e.g., a rating 
decision and cover letter, a Statement of the Case and 
Supplemental Statement of the Case) identifying the fact that 
the Veteran was not service connected for depression or PTSD, 
the conditions which appellant contends were the cause of the 
Veteran's death.  These procedural documents also set out the 
applicable law, summarized the evidence, and discussed VA's 
reasons for denying the claim.  

The appellant has also expressed an active understanding of 
the principles involved, inasmuch as she initiated her appeal 
and notified the RO in her April 2005 Notice of Disagreement 
and her October 2005 substantive appeal that her husband's 
death was related to PTSD and depression.  She sought to 
continue her appeal in her June 2009 Statement in Support of 
her Claim after receiving Hupp notice.  Under the 
circumstances, it is the Board's conclusion that any defects 
in notice have been cured by the appellant's actual and/or 
constructive knowledge of the information and evidence 
necessary to substantiate her claim.  See, e.g., Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (noting that 
the purpose of the VCAA notice requirement is not frustrated 
if, for example, the claimant has actual knowledge of what is 
needed or a reasonable person could be expected to understand 
what is needed).  Accordingly, the Board finds that the 
fundamental fairness of the adjudication has not been 
affected, and as such, no further corrective action is 
necessary.  

VA also has a duty to assist the appellant in the development 
of a claim.  This includes assisting the appellant in 
procuring service treatment records and other relevant 
treatment records and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
all available pertinent service treatment records and VA 
medical records are in the claims file and were reviewed by 
both the RO and the Board in connection with the Veteran's 
claim.  
The Board also acknowledges that a medical opinion was not 
obtained in connection with the appellant's claim for service 
connection for the cause of Veteran's death.  Under the law, 
an examination or medical opinion is considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the Veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability. 38 
C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

In this case, the Board finds that a VA medical opinion is 
unnecessary to decide the claim for service connection for 
the cause of the Veteran's death.  See DeLaRosa v. Peake, 515 
F.3d 1319 (Fed. Cir. 2008) (section 5103A(a), and not (d), 
applies to DIC claims, and requires that VA need only obtain 
a medical opinion when such opinion is "necessary to 
substantiate the claimant's claim for a benefit").  As will 
be explained below, the Veteran has not been shown to have 
had PTSD, depression or any mental condition in service or 
any other event, disease, or injury in service to which his 
death could have been related.  The record contains no 
probative evidence that demonstrates otherwise.  In addition, 
the record contains no evidence to show that the Veteran was 
treated for or diagnosed with PTSD or depression after 
service.  Therefore, because there is no evidence of any 
event, injury, or disease in service to which his death could 
be related, the Board finds that obtaining a VA medical 
opinion is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease). The Board, therefore, finds that the VCAA duty 
to assist has also been satisfied.

II.	Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The death of a Veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death. 38 
C.F.R. § 3.312(c).  Service-connected disabilities or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there was resulting debilitating effects 
and general impairment of health to the extent that would 
render the person less capable of resisting the effects of 
either disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
service connection for the cause of the Veteran's death is 
not warranted.  A certificate of death indicates that the 
Veteran died in August 2004.  The immediate cause of death 
was listed as a self-inflicted gun shot wound.  There were no 
other significant conditions or underlying causes listed. 

At the time of the Veteran's death, service connection had 
been established for synovitis, right and left knee injury 
residuals, right shoulder dislocation residuals, and right 
and left ankle sprain residuals.  However, the evidence of 
record does not show that any of these service-connected 
disabilities were a principal or contributory cause of his 
death.  The Veteran's death certificate did not list any of 
his service-connected disabilities as underlying causes of 
the Veteran's death.  Therefore, the Board concludes that the 
Veteran's service-connected disabilities were not a principal 
or contributory cause of death.  The appellant contends that 
the Veteran's suicide was a result of the Veteran's PTSD and 
depression due to military service.  

Generally speaking, compensation shall not be paid if the 
disability was the result of the Veteran's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 
1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c).  In order 
for suicide to constitute willful misconduct, the act of 
self-destruction must be intentional.  A person of unsound 
mind is incapable of forming an intent (mens rea, or guilty 
mind, which is an essential element of crime or willful 
misconduct).  It is a constant requirement for a favorable 
action that the precipitating mental unsoundness be service 
connected.  38 C.F.R. § 3.302(a).

Whether a person, at the time of suicide, was so unsound 
mentally that he or she did not realize the consequences of 
such an act, or was unable to resist such impulse is a 
question to be determined in each individual case, based on 
all available lay and medical evidence pertaining to his or 
her mental condition at the time of suicide.  The act of 
suicide or a bona fide attempt is considered to be evidence 
of mental unsoundness; therefore, where no reasonable 
adequate motive for suicide is shown by the evidence, the act 
will be considered to have resulted from mental unsoundness.  
A reasonable adequate motive for suicide may be established 
by affirmative evidence showing circumstances which could 
lead a rational person to self-destruction.  38 C.F.R. § 
3.302(b).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  

Because the Veteran died as a result of suicide, the Board 
must first address the threshold question of whether such act 
constitutes willful misconduct, thus barring payment of 
compensation.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 
3.1(n), 3.301(c).  As noted above, in order for suicide to 
constitute willful misconduct, the act of self-destruction 
must be intentional.  A person of unsound mind, however, is 
incapable of forming intent.  

The appellant contends that the Veteran had a history of 
post-traumatic stress disorder and depression as a result of 
military service and asserts that her husband's death was the 
result of these two non service-connected conditions.  The 
Veteran's service treatment records are negative for any 
mention, findings, treatment or diagnosis of PTSD or 
depression.  The Veteran's March 1997 Report of Medical 
Examination showed the clinical evaluation of the Veteran's 
psychiatric state to be normal.  In addition, there are no 
post-service medical records indicating that the Veteran was 
ever treated for or diagnosed with PTSD or depression.  At 
the time the Veteran filed his claim for service connection 
in January 2001, he made no mention of any psychiatric 
complaints.  The pre-discharge VA examination conducted in 
February 2001 contained no psychiatric complaints; as a 
consequence, no psychiatric evaluation had been undertaken.  
In fact, the first suggestion that the Veteran suffered from 
PTSD and/or depression due to service came with the 
appellant's statements following the Veteran's death, 
specifically the appellant's April 2005 NOD and October 2005 
substantive appeal.  

The appellant does contend in her September 2004 claim that 
she and the Veteran were separated at the time of his death 
due to the Veteran's mental and verbal abuse towards her and 
their daughter.  Notwithstanding the appellant's contentions 
that she and the Veteran had a troubled marriage, the Board 
does not find this evidence to show an adequate motive to 
commit suicide.  

Resolving all doubt in the appellant's favor, the Board finds 
the preponderance of the evidence shows the Veteran's cause 
of death, namely the self-inflicted gunshot wound to the 
head, was the result of mental unsoundness because there is 
no reasonable adequate motive to commit suicide shown by the 
evidence of record.  None of the evidence suggests the 
Veteran was of sound mind at the time of his death or was 
otherwise capable of forming the intent necessary for self-
destruction.  Accordingly, the Board finds that the Veteran's 
act of suicide does not constitute willful misconduct as 
defined by the regulations and will proceed to analyze the 
appellant's claim on the merits.  

While the Board appreciates the appellant's sincerity in her 
belief that the Veteran had PTSD and depression due to his 
active service, which ultimately led to his suicide, her 
statements are not competent medical evidence of such facts.  
The Board notes that a layperson can certainly provide an 
eyewitness account of a Veteran's visible symptoms.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, a 
layperson is not considered capable of opining, however 
sincerely, in regard to causation of a disability.  Routen v. 
Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 
404 (1998).  

After a careful review of the Veteran's claims file, the 
Board finds that there is no medical evidence that the 
Veteran had a diagnosis of PTSD or depression at the time of 
his death.  Therefore, although the Board is sympathetic with 
the appellant's loss of her husband, it finds a lack of 
competent and probative evidence to warrant a favorable 
decision.  Therefore, service connection for the cause of the 
Veteran's death is not warranted.  

Given these facts, the Board finds that service connection 
for the cause of the Veteran's death must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).



ORDER

Service connection for the cause of the Veteran's death is 
denied.  




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


